DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Remarks
Applicant Argument/Remarks Made in Amendment filed on 08/08/2022 have been fully considered but were not found to be persuasive. Claims 1-8, 11-16, 18-19, and 21-24 are pending in the application, with claims 1, 11, and 15 being the independent claims. Claims 1, 11, and 14-16 are amended. Claims 9-10, 17, 20 are cancelled and Claims 21-24 are new.

In response to the Applicant’s remarks made on page 6 recites: “Without acquiescing to the propriety of the rejection and merely to expedite prosecution, Applicant has amended independent claim 11 to recite a "computer readable storage device, which is not a propagating signal. ... " 
Applicant has amended the claim limitation and Examiner withdraws 35 U.S.C. 101 rejections to claim 11-14.

With respect to applicant’s remarks on page 8 recites: “Independent claim 1, as currently amended, is directed to a method for use with a file sharing program. The method includes . . . Applicant submits that Kirigin and Wang do not teach or suggest each and every feature of amended independent claim 1. For example, Kirigin and Wang do not teach or suggest "sending, via the aliasing service, the file sharing invitation to the second contact channel of the recipient rather than the first contact channel of the recipient to which the file sharing invitation is addressed, the first contact channel being different than the second contact channel," as recited by amended independent claim 1.”
With respect to the amended claim limitations of above, claims have changed their scope, Examiner has newly cited new sections of existing prior art references and updated mappings to response for Applicant’s arguments. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the claim rejection.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-16, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kirigin US 2014/0068401, hereinafter Kirigin in view of Wang et al. US 2014/0380420, hereinafter Wang. 

As per claim 1, (Currently Amended) (With respect to claim 1, Kirigin discloses) A method for use with a file sharing program, the method comprising: receiving a file sharing invitation (Kirigin [0034] “...  upon receiving a request to share a particular file set, link generation module 32 generates the unique file set descriptor of the shared file set and a unique file location path or URL that serves as the link.”)

for a recipient from a file sharing account of a file sender, the file sharing account associated with the file sharing program, (Kirigin [0026] “In the embodiment illustrated in FIG. 1, a first user associated with client 10A (e.g. a link sharer) has certain files 14A associated with their account, and a second user associated with client 10B (e.g. a link recipient) has certain files 14B associated with their account.”)

the file sharing invitation associated with a file uploaded to the file sharing program to be accessed by the recipient via the file sharing invitation, (Kirigin [0025] “In various embodiments, file storage server system 20 includes an interface module 22, an account module 24, a link-based sharing module 26 and a data store 28. Interface module 22 facilitates file access and file storage between file storage server system 20 and client devices 10. Interface module 22 receives files from and sends files to client devices 10 consistent with the user's preferences for sharing files.”)

the file sharing invitation addressed to a first contact channel of a plurality of contact channels of the recipient; (Kirigin [0037] In various embodiments, the link management module 38 is configured to manage shared file links for both link sharers and link recipients.

determining, via an aliasing service associated with the file sharing program, a second contact channel of the recipient from the plurality of contact channels based on the file sharing account of the file sender; (Kirigin discloses a step for creating a link to a file set (i.e., “an aliasing service associated with the file sharing”) that is relevant to a particular group of users (i.e., “the plurality of contact channels”). Kirigin [0036] “In these embodiments, the link sharer may create a link to a file set that is relevant to a particular group of users on Linkedin. By posting the link on the Linkedin page, members of the group can use the link to view the contents of the folder.”)

(With respect to claim 1, Kirigin does not explicitly discloses a method of sending file sharing request to the first and second contact channel wherein the first contact channel being different than the second contact channel) and sending, via the aliasing service, the file sharing invitation to the second contact channel of the recipient rather than the first contact channel of the recipient to which the file sharing invitation is addressed, the first contact channel being different than the second contact channel. 
However, Wang discloses a method of sending the request for sharing of files/content to one or more contacts (i.e., “contact channel being different”) of the user(s) or contacts list groups such as friends, colleagues, clients and acquaintances. (i.e., “sending, via the aliasing”) wherein the group “friends” in the list is different from colleagues, clients and acquaintance (Wang [0034] The content may be shared with other users by sending the content to one or more contacts of the user, or by uploading to a sharing service, such as a social networking service. [0049] In some embodiments, the contacts list groups the contacts into various categories, such as friends, colleagues, clients and acquaintances, with which different levels of information are shared.)
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the teaching of Wang in Kirigin for the advantageous purpose of improving user experience on selecting group of recipients by simply referencing list of contacts for sharing contents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang into the system of Kirigin because, they are analogous art as being directed to the same field of endeavor, the method of sharing contents over a network (See Kirigin par. [0001] and Wang par. [0015]).

As per claim 2. (Original) The method of claim 1 wherein the file sharing invitation is (Kirigin discloses) addressed with an alias, and wherein the first contact channel corresponds with a first alias and the second contact channel corresponds with a second alias.  
(Kirigin [0026] a first user associated with client 10A (e.g. a link sharer) has certain files 14A associated with their account, and a second user associated with client 10B (e.g. a link recipient) has certain files 14B associated with their account.)

As per claim 3. (Original) The method of claim 2 wherein the (Kirigin discloses) determining the second contact channel includes (Kirigin discloses) determining the second contact channel from an alias associated with the file sharing account. (Kirigin [0040] The file storage server system 20 can either store the e-mail address with other information that was captured when the link was generated or, in various other embodiments where the link sharer's contact information is integrated with the file storage server system, the recipient's name can be determined from the captured e-mail address.)  

As per claim 4. (Original) The method of claim 3 wherein determining the second contact channel includes (Kirigin does not explicitly discloses) matching a domain of the alias associated with the file sharing account to a domain of the second alias.  
However, Wang discloses associating various categories (e.g., “a domain of the alias”), such as friends, colleagues, clients and acquaintances for sharing contents. (Wang [0049] In some embodiments, the contacts list groups the contacts into various categories, such as friends, colleagues, clients and acquaintances, with which different levels of information are shared.)

As per claim 5. (Original) The method of claim 1 wherein sending the file sharing invitation includes (Kirigin discloses) automatically sending the file sharing invitation to the second contact channel upon determining the second contact channel. (Kirigin [0038] In embodiments where the link sharer uses a server-side mail client to send the file sharing link to a link recipient, the system may automatically capture link information. That is, the file storage server system 20 may be configured to automatically capture link information when the link sharer generates the link.)

As per claim 6. (Original) The method of claim 5 wherein sending the file sharing invitation includes (Kirigin discloses) determining an alias for the second contact channel and addressing the file sharing invitation to the alias. (Kirigin [0038] For example, the link sharer's contact information may be integrated into the file storage server system so the system can obtain and track link recipient information.)

As per claim 7. (Original) The method of claim 5 wherein the (Kirigin discloses) alias is one of an e-mail address, gamer tag, flat namespace identifier, telecommunication application name, and phone number. (Kirigin [0038] “Moreover, if the link sharer uses a server side e-mail client to share the link with a link recipient, the file storage server system 20 may also receive recipient-based information from the storage side e-mail client at the time the link is sent to the link recipient. For example, the link sharer's contact information may be integrated into the file storage server system so the system can obtain and track link recipient information.”)

As per claim 8. (Original) The method of claim 1 wherein sending the file sharing invitation to the second contact channel includes (Kirigin discloses) adding controls to the file sharing invitation to send the file sharing invitation to the second contact channel. (Kirigin [0038] “In these embodiments, the link sharer may create a link to a file set that is relevant to a particular group of users on Linkedin. By posting the link on the Linkedin page, members of the group can use the link to view the contents of the folder.”)

As per claim 9. (Cancelled)
As per claim 10. (Cancelled)

As per claim 11. (Currently Amended) A computer readable storage device, which is not a propagating signal, to store computer executable instructions to control a processor to: receive a file sharing invitation for a recipient from a file sharing account of a file sender, the file sharing account associated with a file sharing program, the file sharing invitation associated with a file uploaded to the file sharing program to be accessed by the recipient via the file sharing invitation, the file sharing invitation addressed to a first contact channel of a plurality of contact channels of the recipient; determine, via an aliasing service associated with the file sharing program, a second contact channel of the recipient from the plurality of contact channels based on the file sharing account of the file sender; and send, via the aliasing service, the file sharing invitation to the second contact channel of the recipient rather than the first contact channel of the recipient to which the file sharing invitation is addressed, the first contact channel being different than the second contact channel.
Claims 11 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12. (Original) The computer readable storage device of claim 11 wherein the (Kirigin discloses a step for determining the contact information of sharer from the link (e.g., “alias”)) plurality of contact channels are determined from an alias repository. (Kirigin [0041] In certain embodiments, an application or plug-in running on a link recipient's client device may be configured to scan incoming e-mails or website downloads to detect links that have been shared with the link recipient. In this way, when a link recipient receives a link from a link sharer via e-mail, or downloads a link from a webpage, the application or plug-in may detect the link and forward information regarding the sharing of the link (e.g., the link, the link recipient's name and e-mail address, the date and time the link was shared, etc.) 

As per claim 13. (Original) The computer readable storage device of claim 11 wherein the (Kirigin discloses a method of using plug-in module (e.g., “alias matching module”) to detect/determine link sharer’s client device where e-mail or posted website may be identified) second contact channel is determined with an alias matching module.  (Kirigin [0039] When a link sharer sends a link using an external e-mail system (e.g., gmail, Outlook, etc.) or by posting the link on a webpage (e.g., Facebook or Twitter), the file server storage system 20 may not be able to directly capture the link recipient information. Thus, to accommodate for links shared outside the file storage server system 20, a software application or plug-in may run on the link sharer's client device and operate to detect when a link is being sent by a client side e-mail program or posted to a website.)

As per claim 14. (Original) The computer readable storage device of claim 11 wherein the file sharing invitation is send to the second contact channel via an alias switching module. 
Claims 14 is analogous to claim 13 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15.  (Currently Amended) A system, comprising: a memory device to store a set of instructions; and a processor to execute the set of instructions to: receive a file sharing invitation from a file sender account of a file sender, the file sender account associated with a file sharing service, the file sharing invitation associated with a file uploaded to the file sharing service to be accessed by [[the]] a recipient via the file sharing invitation, the file sharing invitation addressed to a first contact channel of a plurality of contact channels of the recipient; determine, via an aliasing service associated with the file sharing service, a second contact channel of the recipient from the plurality of contact channels based on the file sender account of the file sender; and send, via the aliasing service, the file sharing invitation to the second contact channel of the recipient rather than the first contact channel of the recipient to which the file sharing invitation is addressed, the first contact channel being different than the second contact channel.
Claims 15 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16. (Currently Amended) The system of claim 15 (Kirigin does not explicitly discloses) wherein the processor is to execute the set of instructions to provide a notification to the file sender, the notification indicating that a file receiver has switched contact channels.
However, Wang discloses a method of notifying user when the  tagged contacts that they have been tagged in metadata for content either directly or indirectly.  [0129] In step 571, the tagged contacts are notified that they have been tagged in a group of content files. For example, messages are sent to tag GUI module 150 on UE 101b that the user of UE 101b has been tagged in metadata 134 for content 132, either directly by tag GUI module 150 on UE 101a, in some embodiments, or indirectly through extended content tag sharing module 160 in social network service 120, in other embodiments.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Wang into the system of Kirigin for the advantageous purpose of providing a feature for notifying users in the event of content being tagged by other users in the social network.

As per claim 17. (Cancelled)

As per claim 18. (Original) The system of claim 15 wherein (Kirigin discloses) the file sharing service includes a file hosting service. (Kirigin [0057] “Referring to FIG. 6A, once the "get link" menu item 64 (FIG. 4A) is selected, a browser window 66 opens displaying the selected file set 59 in a file listing area (not numbered). Generated link 68, for shared file set 59, is displayed in browser address window 70. In some embodiments, the link sharer may send the link via a local e-mail client on client device 10, or through a server side e-mail client that is part of file storage server system 20.”)

As per claim 19. (Original) The system of claim 18 wherein (Kirigin discloses steps for identifying the group generated file set sharing link (e.g., “first contact channel corresponds with a first alias”) and the group received file set sharing links that are associated with the link recipient (e.g., “the second contact channel corresponds with a second alias”) ) the file sharing invitation is addressed with an alias, and wherein the first contact channel corresponds with a first alias and the second contact channel corresponds with a second alias.  (Kirigin [0062] Referring to FIG. 9, when the link recipient clicks "open link favorites" display element 80, a window 82 opens displaying links associated with the link recipient. In one embodiment, list 82 may contain a first group 84 of generated file set sharing links and a second group 86 of received file set sharing links that are associated with the link recipient.)

As per claim 20. (Canceled)

As per claim 21, (New) The system of claim 15, (Kirigin does not explicitly disclose) wherein the processor is to execute the set of instructions to: determine the second contact channel of the recipient from the plurality of contact channels based on previous interactions between the file sender and the recipient.  
However, Wang teaches a step for sending a portion of contents to one or more contacts, such as user who has been tagged (i.e., “based on previous interactions between the file sender and the recipient”) in the content and identified by the owner as represented in the content. (Wang [0035] “At least that portion of the content is sent to one or more contacts, such as others already tagged in the content, to identify the item. [0061] The tagged contact field 240 holds data that indicates a contact from the owner's contact list in field 206 who has been identified by the owner as represented in the content, by voice or image or other likeness.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Wang into the system of Kirigin for the advantageous purpose of improving user experiences by easily identifying a group user whom had experiencing on sharing contents in the past.

As per claim 22, (New) The system of claim 15, (Kirigin does not explicitly disclose) wherein the processor is to execute the set of instructions to: determine the second contact channel of the recipient from the plurality of contact channels based on a comparison of an alias of the file sender and a plurality of aliases of the recipient.  
However, Wang teaches a step for maintaining contacts list groups into various categories, such as friends, colleagues, clients and acquaintances, (i.e., “based on a comparison of an alias of the file sender and a plurality of aliases of the recipient”) with which different levels of information are shared. (Wang [0049] “The contacts list field 206 holds data that indicates any other subscribers with whom the user identified in field 202 shares information, such as the user IDs of those other users, each user ID serving as a key to a particular user profiles from which other information can be determined. In some embodiments, the contacts list groups the contacts into various categories, such as friends, colleagues, clients and acquaintances, with which different levels of information are shared.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Wang into the system of Kirigin for the advantageous purpose of improving user experiences by easily identifying a user in terms of various categories, such as friends, colleagues, clients and acquaintances. 

As per claim 23, (New) The system of claim 15, (Kirigin does not explicitly disclose) wherein the plurality of aliases of the recipient are collected from other services of the recipient.  (Wang discloses a method of expending contact sharing by having connectivity to one or more network services. Wang [0037] “As shown in FIG. 1, the system 100 comprises user equipment (UE) 101a and UE 101b, collectively referenced hereinafter as UE 101, having connectivity to one or more network services 110a through 110n and social network service 120, collectively referenced hereinafter as network services 110, via a communication network 105.”) 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Wang into the system of Kirigin for the advantageous purpose of expanding content sharing opportunity by extending connectivity to one or more network services.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kirigin in view of Wang and further in view of Rivelli et al., US 2017/0302671 hereinafter Rivelli.

As per claim 24, (New) The system of claim 15, wherein the processor is to execute the set of instructions to: provide a notification to the file sender, the notification indicating that the recipient has accessed the file. 
However, Rivelli teaches a method of notifying sender after recipient has accessed the content, which had been sent by the sender. (Rivelli [0079] “After receiving notification of the content access, the internal email server 405 may update (424) the log to reflect that the recipient user accessed or retrieved the content. The internal email serve 405 may also notify (426) the sender client that the recipient user accessed or retrieved the content.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Rivelli into the system of Kirigin for the advantageous purpose of providing sender with a notification after recipient accessing the content, which improves user experiences.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
GROUP MESSAGING SYSTEM AND METHOD FOR PROVIDING FILE SHARING THROUGH BIDIRECTIONAL INTERLOCK WITH A CLOUD SERVER, (Jung, US 2013/0198304) - Disclosed herein is a group messaging system for providing file sharing through bidirectional interlock with a cloud server, including: a messenger server receiving information requesting creation of a group chatting room including group members and instructing user terminals of the respective group members to create the group chatting room.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154
                                                                                                                                                          
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154